 


109 HR 3177 IH: Lobby Gift Ban Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3177 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. George Miller of California introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit registered lobbyists from making gifts to Members of Congress and to congressional employees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lobby Gift Ban Act of 2005. 
2.Prohibition on gifts by registered lobbyists to Members of Congress and to congressional employees 
(a)Prohibition 
(1)In generalA registered lobbyist may not knowingly make a gift to a Member, Delegate, Resident Commissioner, officer, or employee of Congress except as provided in this section. 
(2)Gift definedIn this section, the term gift means a gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or other item having monetary value. The term includes gifts of services, training, transportation, lodging, and meals, whether provided in kind, by purchase of a ticket, payment in advance, or reimbursement after the expense has been incurred. 
(3)Registered lobbyist definedIn this section, the term registered lobbyist means— 
(A)a lobbyist registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); 
(B)a lobbyist who, as an employee of an organization, is covered by the registration of that organization under that Act; or 
(C)an organization registered under that Act. 
(4)Gifts to family members and other individualsFor the purposes of this section, a gift to a family member of a Member, Delegate, Resident Commissioner, officer, or employee of Congress, or a gift to any other individual based on that individual's relationship with the Member, Delegate, Resident Commissioner, officer, or employee, shall be considered a gift to the Member, Delegate, Resident Commissioner, officer, or employee if the gift was given because of the official position of the Member, Delegate, Resident Commissioner, officer, or employee. 
(5)ExceptionsThe restrictions in paragraph (1) do not apply to the following: 
(A)Certain lawful political fundraising activitiesA contribution, as defined in section 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431) that is lawfully made under that Act, a lawful contribution for election to a State or local government office, or attendance at a fundraising event sponsored by a political organization described in section 527(e) of the Internal Revenue Code of 1986. 
(B)Gift from a relativeA gift from a relative as described in section 109(16) of title I of the Ethics in Government Act of 1978 (2 U.S.C. App. 109(16)).  
(C)Employee benefitsPension and other benefits resulting from continued participation in an employee welfare and benefits plan maintained by a former employer. 
(D)Informational materialsInformational materials that are sent to the office of the Member, Delegate, Resident Commissioner, officer, or employee in the form of books, articles, periodicals, other written materials, audiotapes, videotapes, or other forms of communication. 
(E)Items of nominal valueAn item of nominal value such as a greeting card, baseball cap, or a T-shirt. 
(F)Personal friendship 
(i)In generalAnything provided by an individual on the basis of a personal friendship unless the gift was given because of the official position of the Member, Delegate, Resident Commissioner, officer, or employee. 
(ii)CircumstancesIn determining whether a gift is provided on the basis of personal friendship, the following circumstances shall be considered: 
(I)The history of the relationship between the Member, Delegate, Resident Commissioner, officer, or employee and the individual giving the gift, including any previous exchange of gifts between them. 
(II)Whether the individual who gave the gift personally paid for the gift or sought a tax deduction or business reimbursement for the gift. 
(III)Whether the individual who gave the gift also gave the same or similar gifts to other Members, Delegates, the Resident Commissioners, officers, or employees of Congress. 
(G)Certain outside business or employment activities provided to spouseFood, refreshments, lodging, transportation, and other benefits provided to the spouse of the Member, Delegate, Resident Commissioner, officer, or employee, resulting from the outside business or employment activities of the spouse or in connection with bona fide employment discussions with respect to the spouse, if such benefits have not been offered or enhanced because of the official position of the Member, Delegate, Resident Commissioner, officer, or employee and are customarily provided to others in similar circumstances. 
(H)Opportunities and benefits unrelated to congressional employmentOpportunities and benefits that are offered to members of a group or class in which membership is unrelated to congressional employment. 
(I)Certain foods or refreshmentsFood or refreshments of a nominal value offered other than as a part of a meal.  
(b)PenaltyAny registered lobbyist who violates this section shall be subject to a civil fine of not more than $50,000, depending on the extent and gravity of the violation.   
3.Prohibition on Members accepting gifts from lobbyistsClause 5(a)(1)(A) of rule XXV of the Rules of the House of Representatives is amended by adding at the end the following new sentence: Notwithstanding any other provision of this clause, in no event may a Member, Delegate, or Resident Commissioner accept a gift from a registered lobbyist prohibited by section 2 of the Lobby Gift Ban Act of 2005..  
 
